                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


RICHARD PAUL HARRIS,

              Plaintiff,

      v.                                           Case No. 18-CV-1994

CO ENGEL and CO ROEDER,

              Defendants.


                                     ORDER


      The plaintiff, Richard Paul Harris, filed a civil rights complaint under 42

U.S.C. § 1983. On February 19, 2020, U.S. District Judge William Griesbach screened

the complaint and allowed Harris to proceed on a claim that defendants CO Engel

and CO Roeden used excessive force on him when he was confined at the Waushara

County Jail. (Docket # 11.) The parties have consented to United States magistrate

judge jurisdiction pursuant to 28 U.S.C. § 636(c) and General Local Rule 73 (E.D.

Wis.). The defendants’ motion to compel discovery responses is before the court.

(Docket # 20.)

      The defendants move for an order compelling Harris to respond to Defendants’

First Set of Requests for Admission, Interrogatories, and Requests for Production of

Documents. They mailed the discovery requests to Harris on May 27, 2020 and sent

a follow up letter to Harris on July 6, 2020. The defendants have not received any

response to the discovery requests. In addition, Harris has not responded to the




           Case 2:18-cv-01994-NJ Filed 08/12/20 Page 1 of 2 Document 25
defendants’ motion to compel. The court will therefore grant the defendants’ motion

to compel discovery responses and direct Harris to respond to the defendants’

discovery requests by September 10, 2020. Harris is advised that if he does not

respond to the defendants’ discovery requests by September 10, 2020, this case may

be dismissed. See Fed. R. Civ. P. 37(b)(2)(v).

      The defendants request that the court award them costs and fees incurred in

bringing this motion. See Fed. R. Civ. P. 37(a)(5)(A). The court will direct the

defendants to submit to the court proposed costs and fees by September 1, 2020.

      THEREFORE, IT IS ORDERED that the defendants’ motion to compel

discovery responses (Docket # 20) is GRANTED. Harris shall respond to the

defendants’ discovery requests by September 10, 2020.

      IT IS FURTHER ORDERED that the defendants may submit to the court

proposed costs and fees incurred in bring their motion to compel by September 1,

2020. Harris will then have until September 15, 2020, to respond to the defendants’

submission.

      Dated at Milwaukee, Wisconsin, this 12th day of August, 2020.

                                                 BY THE COURT
                                                            T:
                                                        COURT:


                                                 _______
                                                      _ ______
                                                            ____
                                                               _ _____
                                                                    ________
                                                                          ________
                                                 ______________________________
                                                 NANCY C JOS SEP
                                                               EPH
                                                          JOSEPH  H
                                                 United States Magistrate Judge




                                           2



         Case 2:18-cv-01994-NJ Filed 08/12/20 Page 2 of 2 Document 25
